              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-19-5271-GF-JTJ

            Plaintiff,                     VIOLATION:
                                           6563296
      vs.                                  Location Code: M13

 WILFORD STAGG,                            AMENDED
                                           ORDER
            Defendant.

     Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the citation is DISMISSED.

     IT IS FURTHER ORDERED that the initial appearance scheduled for

December 5, 2019 is VACATED.

     DATED this 3rd day of December, 2019.
